UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1045


BRADLEY R. MARSHALL,

                       Plaintiff – Appellant,

          v.

STEPHEN L. PURCELL; JENNIFER GEE; UNITED STATES DEPARTMENT
OF LABOR; JOHN DOE(S); JANE DOE 1; JANE DOE 2; JANE DOE 3;
JANE DOE 4; JANE DOE 5,

                       Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Richard Mark Gergel, District
Judge. (2:12-cv-00084-RMG)


Submitted:   May 23, 2013                       Decided:   May 28, 2013


Before MOTZ and    AGEE,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bradley R. Marshall, Appellant Pro Se. Lee Berlinsky, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Bradley    R.    Marshall         appeals     the   district    court’s

orders accepting the recommendation of the magistrate judge as

modified      and    dismissing      Marshall’s           action      under       the

Administrative      Procedures     Act       and   denying     his    motion      for

reconsideration.       We   have   reviewed        the    record     and   find   no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.       Marshall v. Purcell, No. 2:12-cv-00084-

RMG (D.S.C. Dec. 11, 2012; Jan. 2, 2013).                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                           AFFIRMED




                                         2